DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radtke et al. (8,985,037).

Regarding claim 1, Radtke et al. discloses a seed delivery apparatus comprising:
A seed meter (26) configured to entrain seeds on a seed disc (50) and to release said entrained seeds at a seed release location
A seed conveyor (100) having an upper end (Figure 2B) disposed to receive released seeds from said seed meter and a lower end (Figure 2C) through which the released seeds are discharged proximate a soil surface 
A loading wheel (1202) rotatably disposed at said upper end of said seed conveyor to introduce the released seeds from the seed meter into said seed conveyor 
Wherein said loading wheel has a plurality of radial fingers (1207) with each of said radial fingers having a sinusoidal configuration

Regarding claim 2, Radtke discloses that the conveyor comprises:
A housing (82,84)
An upper pulley (152) and a lower pulley (154) rotatably disposed in said housing
A belt (140) disposed within said housing and around said upper and lower pulleys, said belt driven for rotation by one of said upper and lower pulleys, said belt having an outer surface with a plurality of outwardly projecting spaced flights (142) defining sequential flight gaps
Regarding claim 3, the belt includes an inner surface having a plurality of inwardly projecting spaced teeth defining sequential belt gaps (Figure 12C) and wherein said upper pulley includes a first set of radially arranged pulley teeth and a second set of radially arranged pulley teeth angularly offset from said first set of radially arranged pulley teeth, each of said first and second set of radially arranged pulley teeth alternatingly engaging said sequential belt gaps.

    PNG
    media_image1.png
    49
    57
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First set of radially arranged pulley teeth)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second set of radially arranged pulley teeth)]















Regarding claim 8, Radtke discloses agitation strips to agitate seeds conveyed by said conveyor (column 10 lines 52-65).

Regarding claim 9, the combination discloses a seed guide (110) disposed to guide said released seeds introduced by said loading wheel into said flight gaps of said seed conveyor, wherein said seed guide includes a relief portion and an introduction portion.

Regarding claim 10, the combination discloses that the relief portion is disposed radially farther from the upper pulley than the introduction portion.

    PNG
    media_image3.png
    237
    172
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Relief portion)][AltContent: textbox (Introduction portion)]










Regarding claim 11, Radtke disclose that the relief portion extends arcuately along a path substantially parallel to the path of said flights passing said relief portion (Figure 2E).

Regarding claim 12, Radtke discloses that the introduction portion urges said seeds in a direction toward said conveyor and into one of said flight gaps.

Regarding claim 13, Radtke discloses a seed sensor (500) configured to detect said entrained seeds before said seed release location.


Regarding claim 14, the seed conveyor includes a guide surface (110) disposed on one side of the housing and a backing plate (130) disposed to maintain a position of said belt as said belt rotates through said housing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke et al (8,985,037) in view of Etherington et al. (6,279,726).

Regarding claim 4, while Radtke discloses the invention as described above, it fails to disclose a cleaning device disposed adjacent the upper pulley to clean debris from the upper pulley.  Like Radtke, Etherington also discloses a sprocket which drives a belt.  Unlike Radtke, Etherington discloses a cleaning device (11) to remove dirt and debris from the sprocket/pulley.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a cleaning device in Radtke as taught by Etherington as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 7, the combination discloses that the cleaning strip/device extends arcuately forwardly along a direction of rotation of said upper pulley.




Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
7.	Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive. Applicant argues that the elements (1207) of Radtke et al. cannot be considered “fingers” because they are not free on one end.  The examiner disagrees. There is insufficient structure in the claims or definition in the originally filed specification to limit the term “finger” to an element free at one end.  Furthermore, the outer toothed rim of the loading wheel (1202) does not need to be considered part of the “fingers” (1207).  Therefore the “fingers” can be considered only the elongated portions (1207).   Further structure including the ability of the fingers to flex to accommodate larger seeds (originally filed specification paragraph 0047) or the ability of the fingers to receive seeds between them would appear to overcome the current rejection.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671